Name: Commission Regulation (EEC) No 1119/84 of 24 April 1984 re-establishing the levying of customs duties on ethylene glycol, falling within subheading 29.04 C ex I and originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: America;  tariff policy
 Date Published: nan

 25. 4. 84 Official Journal of the European Communities No L 108/ 13 COMMISSION REGULATION (EEC) No 1119/84 of 24 April 1984 re-establishing the levying of customs duties on ethylene glycol , falling within subheading 29.04 C ex I and originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Mexico, HAS ADOPTED THIS REGULATION : Article 1 As from 28 April 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83 , shall be re-established on imports into the Community of the following products originating in Mexico : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; whereas, as provided for in Article 11 of that Regulation, as soon as the individual ceilings in question are reached at Commu ­ nity level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of ethylene glycol falling within subheading 29.04 C ex I, the individual ceiling was fixed at 497 250 ECU ; whereas, on 17 April 1984, imports of these products into the Community, origi ­ nating in Mexico, reached that ceiling after being charged thereagainst ; CCT heading No Description 29.04 C ex I (NIMEXE code 29.04-61 ) Ethylene glycol Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 April 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24 . 12. 1983 , p. 1 .